Order entered February 19, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00882-CR

                           CHACEY TYLER POYNTER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 354th District Court
                                     Hunt County, Texas
                               Trial Court Cause No. 32739CR

                                             ORDER
       The reporter’s record, originally due August 27, 2019, has been filed.
       In light of this, we VACATE that portion of our January 14, 2020 order that orders Julie
C. Vroom not sit as a court reporter. We also DENY as moot appellant’s January 8, 2020
motion to set deadline for filing reporter’s record.
       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,
Presiding Judge, 354th Judicial District Court; Julie C. Vrooman, official court reporter, 354th
Judicial District Court; to the Hunt County Auditor’s Office; and counsel for all parties.
       Appellant’s brief is DUE March 19, 2020.
       Ms. Vrooman has been ordered not to sit until the reporter’s record is filed in 05-19-
00858-CR, styled Joshua Ryan Flanagin v. the State of Texas (trial court cause number
32550CR). That order remains in effect until further notice.
                                                        /s/   LANA MYERS
                                                              JUSTICE